DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-7 and 13-15, in the reply filed on 1/26/22 is acknowledged. Applicant has elected TGM-a, SEQ ID NO: 23 as the species of TGM. The examination is being extended to include TGM. Claims 8-12 and 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     Claims 1-7 and 13-15 are being acted upon.

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821 through 1.825 for the reason(s) set forth below: 		
	The specification fails to disclose the SEQ ID NOs for the amino acid and nucleotide sequences throughout the specification and drawings (see pages 4-6, 39-61, Figures 1 and 10, for example).  Correction is required to identify each sequence by its respective SEQ ID NO: from the sequence listing.

Claims 13-15 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: The claims are directed to immunosuppressive agents comprising a polypeptide or a nucleic acid sequence, and polypeptides and nucleic acids do not share any structural features. Thus, the claimed agents do not share both a 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite in the recitation of an amino acid sequence as provided in Table 1. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). This instant case is not such an exceptional circumstance, and the claims could define the invention by referring to the specific SEQ ID Nos.

35 U.S.C. 101 reads as follows:

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) a polypeptide comprising domain 1 and 3 of a TGM protein, or a polypeptide comprising amino acids 19 to 228 of a TGFM protein. This judicial exception is not integrated into a practical application because said polypeptides are products of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 The decision of the Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held that microorganisms produced by genetic engineering are not excluded from patent protection by 35 U.S.C. 101. It is clear from the Supreme Court decision and opinion that the question of whether or not an invention embraces living matter is irrelevant to the issue of patentability. The test set down by the Court for patentable subject matter in this area is whether the living matter is the result of human intervention. 
The Supreme Court made the following points in the Chakrabarty opinion: 
1. “Guided by these canons of construction, this Court has read the term ‘manufacture’ in § 101 in accordance with its dictionary definition to mean ‘the production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery.’”
2. “In choosing such expansive terms as ‘manufacture’ and ‘composition of matter,’ modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.”
3. “The Act embodied Jefferson’s philosophy that ‘ingenuity should receive a liberal encouragement.’ 5 Writings of Thomas Jefferson, at 75-76. See Graham v. John Deere Co., 383 U.S. 1, 7-10 (1966). Subsequent patent statutes in 1836, 1870, and 1874 employed this same broad language. In 1952, when the patent laws were recodified, Congress replaced the word ‘art’ with ‘process,’ but otherwise left Jefferson’s 
4. “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” 
5. “Thus, a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” 
6. “His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter __ a product of human ingenuity ‘having a distinctive name, character [and] use.’” 
7. “Congress thus recognized that the relevant distinction was not between living and inanimate things, but between products of nature, whether living or not, and human-made inventions. Here, respondent’s microorganism is the result of human ingenuity and research.”
8. After reference to Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948), “Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.” 
A review of the Court statements above as well as the whole Chakrabarty opinion reveals:
(A) That the Court did not limit its decision to genetically engineered living organisms; 
(B) The Court enunciated a very broad interpretation of “manufacture” and “composition of matter” in 35 U.S.C. 101 (Note esp. quotes 1, 2, and 3 above); 
(C) The Court set forth several tests for weighing whether patentable subject matter under 35 U.S.C. 101 is present, stating (in quote 7 above) that: 
The relevant distinction was not between living and inanimate things but between products of nature, whether living or not, and human-made inventions.

(A) “The laws of nature, physical phenomena and abstract ideas” are not patentable subject matter. 
(B) A “nonnaturally occurring manufacture or composition of matter — a product of human ingenuity —having a distinctive name, character, [and] use” is patentable subject matter. 
(C) “[A] new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated E=mc2; nor could Newton have patented the law of gravity. Such discoveries are ‘manifestations of... nature, free to all men and reserved exclusively to none.’” 
(D) “[T]he production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery” [emphasis added] is a “manufacture” under 35 U.S.C. 101.
See also  Associtation for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013), which reaffirms the criterion for eligibility of natural products (i.e. whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products).  Myriad also clarifies that not every change to a product will result in a marked difference, and the mere recitation of particular words (e.g. "isolated) in the claims does not automatically confer eligibility.  
In the instant case, the claims are directed to a TGM polypeptides having TGF-beta receptor agonist activity.  The claims read on naturally occurring polypeptides.  For example, Smyth, 2018 and Johnston, 2107 (of record) disclose TGM polypeptides comprising domain 1 and domain 3, as well as comprising amino acids 19 to 228 of TGM protein, wherein said polypeptide is a naturally occurring protein produced by Helminth parasites.  Thus, the claimed polypeptide are not markedly different in structure from the naturally occurring protein.  Regarding claim 14, it is noted that TGM proteins naturally would form a “complex” with other proteins that they interact with.
Additionally, as taught by Smyth, TGM exists a as family of proteins with different submits which can be added or subtracted, i.e. as a fused to further polypeptide domain sequences.  Furthermore, the limitation of a “pharmaceutical” composition comprising 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of TGM proteins having TGF-beta receptor agonist activity
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163.
The instant claims are directed to a genus of TGM proteins comprising amino acid sequence of domain 1 an domain 3.  The instant specification discloses a particular TGM protein sequence in Figure 1.  The specification on page 4 defines TGM domain 1 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A polypeptide comprising the amino acid sequence of SEQ ID NO: 20, SEQ ID NO: 23, or SEQ ID NO: 32, said polypeptide having TGF-beta receptor agonist activity
does not reasonably provide enablement for:
A polypeptide comprising amino acid sequence of domain 1 and domain 3 of a TGM protein and having TGF-beta receptor agonist activity, or a polypeptide comprising 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are directed to a genus of TGM proteins comprising amino acid sequence of domain 1 an domain 3, wherein the protein function as TGF-beta receptor agonists.  The instant specification discloses a TGM protein in Figure 1.  The specification on page 4 defines TGM domain 1 to mean a polypeptide comprising at least amino acids 19 to 95 as show in Fig. 1, a fragment thereof, or a variant having at least 70% identity.  Likewise, the instant specification defines TGM Domain 3 to be a polypeptide sequence comprising amino acids 177 to 262 of TGM as shown in Fig. 1, a fragment thereof, or a variant thereof having at least 70% identify.  Thus, the claimed polypeptides having amino acid sequence of domain 1 and domain 3 of TGM protein would encompass a large genus of structurally distinct proteins.  For example, a 
Furthermore, the state of the art is such that protein chemistry is one of the most unpredictable areas of biotechnology. Whisstock et al (Quarterly Review of Biophysics, 2003, 36, pp307-340) teach that the prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often  have different functions.  Even single amino acid changes in a proteins amino acid sequence can have dramatic effects on protein function.  For example, Wang et al. , 2001, show that a single amino acid determines lysophospholipid specificity of the S1P1 (EDG1) and LPA1 (EDG2) phospholipids growth factor receptors (e.g., abstract). These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein.   Furthermore, the structure function relationship of TGM proteins in particular is highly unpredictable.  For example, as taught by Smyth, TGM proteins exist as a genus of homologs with different structures, and not all of them retain functionality as TGF-beta receptor agonists. According to Smyth, domains 1-3 of TGM 
Thus, based on the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the claims. The instant specification discloses 3 TGM polypeptide that function as TGF-beta receptor agonists, i.e. SEQ ID NO: 20, 23, and 32.  Said polypeptides are 100% identical over the first N-terminal 228 amino acids (i.e. 100% identical in domains 1-2).  Furthermore, SEQ ID NO: 20 and 32 are 100% identical in domain 3 (amino acids 177-262), while SEQ ID NO: 23  and 20 are highly homologous over domain 3.  The specification discloses other species of TGM polypeptide, such as TGM-b (which is 90% identical in domains 1-3) or TGM-e, however, the specification discloses that of the TGM variants disclosed, only TGF-a and TGF-d have agonists activity (see page 6). Thus, using TGM-b as an agonist, as specifically recited in the present claims, would be highly unpredictable. The specification provides insufficient guidance regarding which changes in domains 1-3 of TGM can be tolerated while mainting agonist function.  Thus, based on the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to make and use the genus of TGM polypeptides encompassed by the instant claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
Claim(s) 1-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grainger et al., 2010, as evidenced by Johnston et al., 2017 and Smyth et al., 2018 (all of record).
H. polygrus secreted protein extract termed (HES), said extract comprising proteins that function as TGF-beta receptor agonists.  As evidenced by Johnston et al., said HES comprises a TGM protein identical to TGM in Table 1 of the instant application (i.e. a TGM protein having domain 1-5, and wherein domains 1 and 3 are linked by domain 2). Furthermore, as evidenced by Smyth et al., TGM-a (i.e. SEQ ID NO: 23) of Table 1 is also secreted by H. plygyrus, and the HES composition of Grainger et al. would also inherently comprise TGM-a.   Grainger et al. teach said HES proteins are diafiltrated and concentrated in serum free tissue culture medium, which is a physiologically compatible medium and meets the limitation of a “pharmaceutical” composition in a physiologically acceptable carrier.  Regarding claim 14, it is noted that TGM proteins naturally would form a “complex” with other proteins that they interact with, and additionally, as taught by Smyth, TGM proteins in HES exists as a family of proteins with different subunits which can be added or subtracted, i.e. the exist as a complex or “fusion”, with some being “fused” to further domain polypeptide sequences. .  
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644